Per Curiam:
The paper of May 17, 1884, did, without donbt, vest in Fannie N. Wells power to sell the stocks in controversy whenever, in her judgment, it was best so to do; and unless some clear *563revocation of that power has been made to appear, the decree of the orphans’ court must be allowed to stand. So far, however, as we can see,.no such revocation has been proved; and we agree with the learned judges of the said court that while her letters manifest a desire to consult the wishes of the appellant, they do- not, in the slightest particular, indicate a disposition either- to relinquish or change her power to sell
The decree is affirmed-and the appeal dismissed, at costs of appellant.